Citation Nr: 0633356	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  05-13 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the appellant is eligible for nonservice-connected 
pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel







INTRODUCTION

The appellant had active duty for training with the U.S. 
Marine Corps Reserves from July 6, 1972, to November 3, 1972.  

This matter arises from a July 2004 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which found that the appellant did 
not have qualifying service for nonservice-connected pension 
benefits. 

At the hearing held before the Board in March 2006, the 
veteran appears to raise the issue of service connection for 
a cardiovascular disorder related to his service.  The RO 
should take appropriate action to adjudicate this claim.  In 
any event, no other issue is before the Board at this time.


FINDINGS OF FACT

1.  The appellant's service was active duty for training with 
the U.S. Marine Corps Reserves from July 6, 1972, to November 
3, 1972.  

2.  The appellant was not discharged or released from the 
Reserves as a result of a service-connected disability, and 
there is no competent evidence of any disability existing at 
the time of discharge.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), (21), (24), 1521 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.3, 3.6 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is ultimately seeking a permanent and total 
rating for purposes of entitlement to a nonservice-connected 
disability pension.  However, the initial matter before the 
Board is whether he meets the basic eligibility requirement 
to receive a pension.  

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from non-service-connected 
disabilities that are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  An appellant meets the service 
requirements of this section if he or she served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more and such period began or ended during a period of 
war; or (4) for an aggregate of ninety days or more in two or 
more separate periods of service during more than one period 
of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3.

The term "active military, naval, or air service" includes 
active duty, any period of active duty for during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty.  See 38 U.S.C.A. § 101(21), (24); see also 
38 C.F.R. § 3.6, which defines active duty, active duty for 
training, and inactive duty training.

The threshold question that must be resolved in this appeal 
is whether the appellant served at least 90 days of active 
military service during a period of war.  The appellant must 
establish that he is a "veteran", as defined by VA laws and 
regulations, by a preponderance of the evidence.  Laruan v. 
West, 11 Vet. App. 80, 84 (1998), citing Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).

In this case, official service records verify that the 
appellant had active duty for training from July 6, 1972, to 
November 3, 1972.  Although this period exceeds 90 days and 
is during a period of war, 38 C.F.R. § 3.6(b)(1) specifically 
exempts active duty for training from the definition of 
active duty.  The official military sources have not verified 
any active duty service for the appellant.  In addition, the 
appellant is not shown to have incurred any injury or disease 
during his verified period of active duty for training. 

The Board therefore finds that the appellant's service does 
not meet the definition of active duty or active service 
under 38 U.S.C.A. § 101(21), (24) or otherwise meet any of 
the service eligibility criteria under 38 U.S.C.A. § 1521(a).  
The evidence shows that the appellant has no qualifying 
military service that would render him eligible for 
nonservice-connected pension benefits.

As a final note, the Board finds that the notice and 
assistance provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) are not applicable.  See §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b)(1).  VA must refrain from providing 
assistance in obtaining evidence when the appellant, as in 
this case, is ineligible for the benefit sought "because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal entitlement."  38 C.F.R. § 3.159(d).  See also 
VAOPGCPREC 5- 2004 (notice and assistance pursuant to the 
VCAA are nor required where the claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit); see also Mason v. Principi, 16 Vet. App. 
129 (2002). 

ORDER

Basic eligibility for nonservice-connected pension benefits 
is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


